Citation Nr: 0026061	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
burn scar on the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that denied the veteran's claim for an increased 
(compensable) evaluation for his service-connected burn scar 
on the right hand.  A notice of disagreement was received in 
September 1993.  A statement of the case was issued in 
October 1993.  A substantive appeal was received from the 
veteran in November 1993.  A hearing was held before a member 
of the Board in Washington, D.C. in August 1996.  In October 
1996 and September 1998 this matter was remanded to the RO 
for further development.  

Another Board hearing was schedule to take place in April 
2000, but was canceled by the veteran.  

The Board notes that in a March 1996 letter, the veteran 
appears to raise a claim for entitlement to nonservice 
connected pension benefits.  This is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected burn scar on the right hand 
is manifested by faint scarring about the dorsum of the hand, 
and is characterized as no more than a second degree burn 
scar.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected burn scar on the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7802 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that this claim on 
appeal is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.


Background

For historical purposes, it is noted that in April 1960, the 
RO established service connection for burn scar on the right 
hand, based on a review of the veteran's service medical 
records which indicated that he suffered second degree burns 
on his right hand in March 1951 as a result of a gasoline 
fire.  The Board notes that a review of the service medical 
records does not indicate that nerve damage resulted from the 
March 1951 accident.  Further, these records reflect that 
soon after the accident, hand motion was found to be normal, 
and that a skin graft was not necessary.  

In any event, the April 1960 decision was also based on the 
report of a contemporaneous VA examination which noted that 
there was a pigmented burn scar on the dorsum of the right 
hand and that there was no contracture, limitation of motion, 
or loss of strength.   

Correspondence received from the veteran's Congressman in May 
1993 (with attached letter from the veteran) was treated as 
an informal claim for an increased evaluation for the 
service-connected burn scar on the right hand.  This claim 
was denied by the currently appealed September 1993 RO 
decision.  The relevant evidence of record includes VA 
examination reports, the reports and letters of private 
medical examiners, and the veteran's testimony given during a 
August 1996 Board hearing.  

The report of a VA dermatologic examination accomplished in 
June 1993 indicates that the veteran presented with 
complaints of difficulty gripping things with his right hand 
and using his right elbow, and numbness in the right palm.  
Objective findings included lichenification, 
hyperpigmentation, decreased skin lines of the dorsum of the 
right hand, moderate scale between the fingers of the right 
hand, and notable atrophy of the palm and of the back of the 
hand.  The examiner also noted that sensory examination of 
the burnt hand by history, showed decreased sensation to pain 
over the fourth and fifth fingers.  As a result of this 
examination, the veteran was diagnosed with 
hyperpigmentation, chronic dermatitis, and scarring about the 
dorsum of the right hand.  

A VA neurologic examination was accomplished that same day, 
and the report of  this examination indicates that the 
veteran presented with complaints of right hand weakness and 
pain, and numbness of the little finger.  Physical 
examination of the right upper extremity revealed a normal 
range of wrist, thumb, and finger motion, and that the 
median, ulnar, and radial nerves were intact.  Reflexes were 
symmetrical in the right upper extremity including in the 
hand.  The examiner noted that the veteran was seen in the 
past by a hand surgeon who found no objective signs of right 
hand disability.  Further, the veteran had good right thumb 
and finger extension, and his hand grip was found to be good.  
As a result of this examination, the veteran was diagnosed 
with "[status post] burn [of the] right hand with pain 
syndrome and numbness, history of, which veteran injured in 
service."  The examiner commented that right hand pain was 
of an unclear etiology, and that he or she could not "see 
how it relates to the burn injury."

During the August 1996 Board hearing, the veteran testified 
that the current manifestations of his burn scar on the right 
hand included right hand weakness and numbness, and that 
these symptoms have been present since the inservice 
accident.  He related that his burns were characterized as 
both second and third degree burns in service, and that he 
currently takes medication to alleviate right hand symptoms.  
He noted that a doctor (Dr. Young) had related his current 
right hand symptoms to service.  The veteran also testified 
that he has problems moving his wrist, and that he was able 
to grab things with his right hand but has problems holding 
them.  

The veteran's spouse testified that since she has known the 
veteran (in the early 1960s) he has complained of right hand 
pain and weakness, and that these complaints have been 
ongoing and more frequent since then.   

A VA scars examination was accomplished in November 1996, the 
report of which relates that the veteran gave a history of a 
marked decrease in his ability to use his right hand since 
burning the hand in 1951.  He related that his grip was 
"o.k." but that he was unable to make a full fist.  
Further, he complained of numbness of the arm that has been 
present since 1952, relating that he had a surgical procedure 
on the arm in 1979 (the record reflects that the veteran 
underwent right ulnar nerve surgery in 1978).  

Physical examination revealed a "barely perceptible" burn 
scar about the back of the right hand, approximately 2 
centimeters (cm) in diameter, as well as questionable faint 
scarring of the skin in the dorsa of the second, third, and 
fourth metacarpophalangeal (MCP) joints.  The examiner noted 
that the hand appeared normal and appeared to function 
normally.  The veteran's grip was satisfactory, and he was 
able to make a relatively full fist.  It was noted that an 
electromyographic (EMG) study of the right forearm revealed 
evidence of ulnar entrapment at the elbow.  

Radiologic examination of the right hand revealed moderate 
degenerative arthritic changes in the second and third MCP 
joints but was otherwise unremarkable.  The veteran was 
diagnosed with a minimal, remote burn of the right hand, 
entrapment of the right elbow, and mild osteoarthritis of the 
MCP joints of the right hand.  The examiner added that the 
burn scar was, at most, first degree in severity.

In a letter dated in early February 1997, Everett B. Simmons, 
Jr., M. D., indicates that the veteran presented in mid-
January 1997 with a history of chronic right hand soreness, 
and related that the burns sustained in 1951 were of such 
severity that the tendons of his hand were visible.  Physical 
examination revealed a 9.5 by 10 cm. hyperpigmented scar over 
the dorsum of the right hand, extending 2 cm. over the 
metacarpals of digits two through five.  Dr. Simmons noted 
that the residual scar was minimally a second degree burn 
scar.  Dr. Simmons referred the veteran for a neurologic 
examination, which was conducted by David L. Gaston, M. D. in 
February 1997.  

In a February 1997 letter to Dr. Simmons, Dr. Gaston noted 
the veteran's history of sustaining a right hand burn in 
service and his complaints of pain since then.  He noted that 
the veteran related that there was associated numbness, 
paresthesia, and decreased mobility related to the right hand 
pain, and that cold weather and use increase pain in the 
dorsum of the hand.  Motor examination revealed a decreased 
right hand grip and normal contraction of the abductor 
pollicis brevis and first interosseus.  Sensory testing 
showed decreased vibratory sensation in both elbows, and 
pinprick sensation was decreased in the dorsum of the right 
hand.  Dr. Gaston diagnosed the veteran with neuritis of the 
right radial cutaneous nerve secondary to the burn injury, 
and recommended an EMG study, which he conducted the next 
day.  

The February 1997 EMG report notes diagnoses of multiple 
mononeuropathies bilaterally, and compressive type right 
ulnar neuropathy with secondary axonal degeneration.  

The report of a VA neurologic examination accomplished in 
January 1999 notes the veteran's complaints of numbness in 
digits four and five in the right hand since burning that 
hand in 1951.  Neurologic examination revealed 40% weakness 
in flexion and extension of the right wrist, and 60% weakness 
in all movements of the fingers.  Sensory examination 
revealed a peripheral loss of all sensation in all 
extremities.  As a result of this examination, the veteran 
was diagnosed with polyneuropathy and status post 
decompression, right ulnar nerve.  The examiner concluded the 
report by commenting that he reviewed the EMG report and 
found that there was no evidence that the veteran's right  
hand was a causal factor of his ulnar neuropathy.  He further 
noted that he had reviewed the veteran's claims folder.  

A VA scars examination was accomplished that same day, and 
the report of this examination reveals that the veteran 
presented with complaints of right hand numbness, especially 
of the ring and little finger.  The veteran complained of 
pain in the right arm on the inner side and reported feeling 
weakness, and related that he was unable to hold anything or 
pick up anything heavy.  The veteran again related the 
history of the 1951 accident and that he had right elbow 
surgery in 1979.  
    
Physical examination of the right hand revealed dark 
coloration of the skin over the dorsum of the hand to include 
the fingers, and that the skin was subtle without any 
thickening or adhesions.  Further, there was no tenderness, 
sensation was normal, and finger movements (including the 
little and ring fingers) were full.  Power was satisfactory 
and grip strength was strong.  Radial pulse was palpable.  

As a result of this examination, the veteran was diagnosed 
with status post ulnar nerve surgery behind the elbow and 
residual of a burn scar about the dorsum of the right hand.  
The examiner, who reviewed the claims folder, noted that as 
there was no evidence of a burn scar on the right elbow or 
forearm area (but only on the dorsum of the hand), the 
veteran's right arm complaints were definitely not due to the 
burn scar.  

Finally, in January 2000, a letter was received from Watson 
A. Young, M. D. who reports to have treated the veteran from 
time to time from 1953 to 1980, when he retired.  Dr. Watson 
states that the veteran continues to have symptoms of pain, 
numbness, burning, and stiffness in his right hand caused by 
the burns sustained in 1951.  He stated that he reviewed Dr. 
Gaston's evaluation and noted that EMG findings confirm and 
corroborate clinical findings regarding ulnar nerve 
deficiency in the dorsum of the right hand years after the 
injury.  He also refers to a record from a RO employee as 
confirming these findings (the Board notes that the employee 
is a Service Center Officer so it is doubtful that he made 
any medical findings).  

In any event, Dr. Watson concludes, providing a detailed 
explanation, that the veteran's burns destroyed and 
pathologically altered the peripheral ulnar nerve's sensory 
functions and permanently produced sensory changes and 
irritations that chronically and actively produce pain, 
discomfort, and functional weakness in the muscles, tendons, 
and ligaments.  


Analysis

Essentially, it is maintained that the noncompensable 
evaluation currently assigned for the veteran's burn scar on 
the right hand is not adequate, given the current 
symptomatology of this disability.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the veteran's burn scar on the right 
hand is rated under 38 C.F.R. § 4.118, Diagnostic Code 7802 
(1999), for scars from second degree burns.  A compensable 
rating of 10 percent under this code is warranted for second 
degree burn scars covering an area or areas approximating one 
square foot (0.1 meters (m.) squared).  As the veteran's burn 
scar on the right hand has been described at most as being 
9.5 cm. by 10 cm, the Board must conclude that the criteria 
for a compensable evaluation under that diagnostic code have 
not been met.

The Board notes that neither the veteran nor his 
representative have argued that the burn scar on the right 
hand is one square foot.  Rather, it is apparent that the 
crux of their argument is that an increased evaluation is 
warranted due to nerve damage, pain, and related weakness in 
the right hand (or upper extremity in general) caused by the 
burns and/or the resulting burn scar on the right hand.  In 
this regard, the Board notes that the evidence of record is 
inconsistent regarding the existence of right hand weakness, 
pain, and numbness.  

On the one hand, on VA examinations conducted in June 1993 
and November 1996, it was noted that the veteran's hand grip 
was strong, that there was no tenderness about the dorsum of 
the hand, that sensation was normal, and that movement was 
full.  On the other hand, Dr. Gaston found a decreased right 
hand grip, and on VA examination dated in January 1999, 
weakness of the fingers was noted.  

Regardless, the question here is whether such alleged 
symptoms (whatever their severity) are part and parcel of the 
service-connected burn scar on the right hand.  In this 
regard, the Board notes that albeit confusing, it appears 
that the examiner who conducted the June 1993 neurologic 
examination was of the opinion that the veteran's history of 
right hand pain and numbness did not appear to be related to 
the burn injury.  Further, Dr. Simmons, while noting a 
history of chronic hand soreness related to the inservice 
burn, did not clinically indicate that any hand disability 
was medically related to the burn or the burn scar.  

Further, the examiner who conducted the January 1999 VA 
neurologic examination reviewed the entire claims folder and 
essentially opined that that there was no evidence to support 
a finding that the veteran's ulnar neuropathy was related to 
his burn scar on the right hand.  As well, the examiner who 
conducted the scar examination that same day - and also 
reviewed the entire claims folder - opined that the veteran's 
other right upper extremity complaints were not related to 
the burn scar.  

The strongest evidence supporting the contention that 
manifestations such as right hand weakness, pain, and 
numbness are related to the burn scar on the right hand (or 
the burn in general) is the February 1997 letter from Dr. 
Gaston, a neurologist, wherein he noted that he diagnosed the 
veteran with neuritis of the right radial cutaneous nerve 
secondary to the burn injury.  

However, it is apparent that this diagnosis was based on a 
history given by the veteran, one that included that the burn 
injury was of such severity that tendons in the hand were 
visible (records from Dr. Simmons were presumably forwarded 
to Dr. Gaston), a history not supported by the service 
medical records (as noted, service medical records do not 
reflect that that the burn was of such severity that tendon 
were exposed or that there was any neurologic deficit).  In 
any event, this diagnosis was not rendered after a full 
review of the veteran's claims folder as were the opinions 
rendered recently by VA examiners.  

Regarding Dr. Watson's recent letter, the Board initially 
notes that while he indicates that he has treated the veteran 
since 1953, contemporaneous evidence indicates that in 
actuality he first saw the veteran in 1960 (as reflected in a 
letter from him dated in August 1960).  Furthermore, in 
reviewing records and letters received from Dr. Watson since 
1960, it is apparent to the Board that he is a not a 
neurologic or orthopedic specialist, as he has in the past 
recommended that the veteran be referred to such specialists 
(see, for example, his August 1960 letter).  As such, his 
opinions as to the etiology of the veteran's right hand 
disability (other than the burn scar) do not carry as much 
weight as those made by specialists in the field of 
neurology.  In any event, his recent statements are not 
supported by his own current clinical findings nor is it 
indicated that he recently treated the veteran.

The Board gives more weight to the medical opinions rendered 
upon a review of the veteran's actual objective history as 
reflected in the claims folder.  That said, the Board finds 
that the preponderance of evidence does not establish that 
the veteran's service-connected burn scar on the right hand 
has a neurologic or orthopedic component which would warrant 
an increased (or even separate - see Esteban v. Brown, 6 Vet. 
App. 259 (1994)) disability evaluation.   

Finally, it is noted that during the Board hearing, the 
veteran testified that subsequent to the inservice accident, 
he was diagnosed with second and third degree burns.  It 
appears that this contention is made because if his 
disability is characterized as a third degree burn scar, a 
compensable evaluation could be warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (1999).  However, while the 
service medical records reflect that the veteran was 
initially diagnosed with second and third degrees burns and 
questionable second and third degree burns, it is clear that 
the scars are currently characterized as resulting from 
second degree burns.  

In conclusion, the Board finds that the evidence does not 
establish that the veteran's service connected burn scar on 
the right hand warrants a compensable evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the Board finds, as did the RO (see the May 1998 
supplemental statement of the case), that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of a compensable evaluation for a burn 
scar on the right hand on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (1999).  There is absolutely no 
showing that the manifestations of this disability (i.e. 
faint scarring about the dorsum of the hand, but without a 
neurologic or orthopedic component) has resulted in a marked 
interference with employment, and there is no indication that 
it has necessitated frequent periods of hospitalization. In 
the absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased (compensable) evaluation for the service-
connected burn scar on the right hand is denied.   



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


